Citation Nr: 0312767	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-19 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Evaluation of left ear hearing loss, currently evaluated 
as 0 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971, and from July 1988 to March 1994.

By an August 1998 RO decision, the veteran's claim of service 
connection for a back disability was denied and his claim for 
service connection for left ear hearing loss was granted and 
a 0 percent rating was assigned.  Thereafter, the veteran 
appealed this decision to the Board of Veterans' Appeals 
(Board).  In a May 2000 decision, the Board denied the claim 
for service connection for a low back disability and denied 
the claim for a higher rating for left ear hearing loss.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 2001, the Court vacated the 
Board's decision, and remanded the matter to the Board for 
further action.  In May 2002, the Board directed that further 
evidentiary development be conducted.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  Any low back problems in service were acute and 
transitory; arthritis of the lumbosacral spine was not 
manifest during service or within one year of separation; and 
any current lumbosacral spine disability is not related to a 
disease or injury in service. 

2.  VA audiometric testing, performed in 1997 and 2002, 
reflects that the veteran's hearing loss disability is 
manifested by a puretone threshold average of between 25 and 
30 decibels in the left ear with speech recognition between 
72 to 84 percent.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2002).

2.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (as in 
effect prior to, and on and after, June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Back 

The separation examination report from the veteran's initial 
period of active service, dated in November 1971, shows that 
the spine and lower extremities were clinically evaluated as 
normal, and no defects were noted with regard to the back.

An army reserve health record, dated in June 1978, shows that 
the veteran complained of pain in his left side and back with 
some radiation into the leg, and objective findings included 
somewhat decreased range of motion and tenderness in the L1-
L3 area.  An assessment of back strain, lumbosacral, is 
shown.  Reports of quadrennial reserve corps examinations, 
dated in September 1984, October 1985, and January 1987, show 
that the spine and lower extremities were clinically 
evaluated as normal.

A periodic annual examination report, dated during the period 
of active service in December 1988, shows that the spine was 
clinically evaluated as normal.

Service medical records show that on May 29, 1989, the 
veteran sought emergent care for complaints of low back pain 
after working in the yard the day before.  A notation of "no 
radicular symptoms," and "no prior back injury," was made.  
Objective examination revealed decreased range of motion and 
antalgic gait.  Deep tendon reflexes were normal.  An 
assessment of muscular back pain is shown.  A June 1989 
follow-up record shows a notation of "strain while raking."  
Objective examination was positive for paravertebral muscle 
spasm in the lumbar area.  There was no decrease in 
neurovascular function distally, deep tendon reflexes were 
intact, and straight leg raising was negative.  There was 
pain with flexion and extension.  An assessment of low back 
pain was made.

The report of a periodic medical examination, dated December 
1992, shows that the spine and lower extremities were 
clinically normal.  A notation of "2" is shown with regard to 
the "L" category under "physical profile."

Private post-service medical records show that on back 
examination in March 1996, objective findings included 
tenderness over the lower spine and "LSJ's."  Neurological 
examination was "o.k." and there was tenderness in the lower 
costal cartilage.  Assessments of mechanical back pain and 
costochondritis were given.  Lumbar spine x-rays, conducted 
in March 1996, revealed normal vertebrae and curvature of the 
lumbosacral spine.  There was no evidence of fracture, 
dislocation, or arthritis, and the intervertebral spaces, 
apophyseal, and sacroiliac joints were well preserved.

A physical profile report, dated June 1996, shows that during 
his service in the U.S. Army reserves, the veteran was put on 
restriction due to mechanical low back pain.

Private treatment records show that in February 1997, the 
veteran was seen for complaints of pain in the left hip area.  
He was thereafter treated for probable degenerative joint 
disease and apparent tendonitis/bursitis in the left hip.  In 
May 1997, he was seen for complaints of pain in the left 
buttock, which he dated to the time of a physical training 
test the previous December.  His complaints of pain in the 
left buttocks and radiation to the left lower extremity were 
eventually found to be related to his back, and an August 
1997 MRI revealed findings of a large herniated nucleus 
pulposus on the left side at the level of L5-S1.  In 
September 1997, he underwent a laminotomy, and diskectomy on 
the left at L5/S1, as treatment for disc herniation.  In 
October 1997, the veteran's private physician indicated post-
surgical improvement of 95 percent in terms of relief of the 
left buttock pain.

On VA compensation and pension examination in October 1997, 
the veteran reported intermittent tingling in the lower back 
with radiation to the left hip since the time of a May 1989 
back injury.  Subjective complaints included soreness in the 
area of the lumbar back surgery and some pain and discomfort 
in the area of the left hip.  Objective findings included a 
midline surgical scar in the lumbar area, with slight 
tenderness, and backward extension was limited to 20 degrees.  
Straight leg raising was to 45 degrees on the left and caused 
pain in the left upper thigh near the hip.  X-rays of the 
lumbar spine revealed narrowing at the intervertebral spaces 
between L4-5 and L5-S1 and an impression of spondylitic 
changes is shown.  Diagnoses included lumbar disc disease, 
status post recent surgery.

In March 1999, the veteran was afforded a hearing before a 
local officer at the Montgomery RO.  He testified that he 
injured his back while on active duty in 1989, after doing 
some work with a rake.  According to the veteran, he was 
placed on restriction for the diagnosis of muscle strain and 
his complaints of severe low back pain.  He indicated that 
when he was treated for a herniated disc in 1997, his doctors 
would not give him a clear cut answer as to what caused the 
disc problem.  The veteran indicated that the only injury to 
his back which he could remember was the one that occurred 
during service in May 1989.  He also indicated that following 
that injury and during service, he would experience a pain in 
the left leg.  Current complaints included problems at work 
when he sits.

In a statement in support of his claim dated July 1999, the 
veteran indicated that following the May 1989 back injury, 
every time he went to the doctor x-rays were negative and it 
was not until an MRI that his lumbar disc disease was 
identified.

In an August 2000 statement, M.C.P., M.D., indicated that the 
veteran suffered from a back injury in May 1989.  It was 
noted that the veteran had undergone surgery for treatment of 
a herniated disc in September 1997.  Dr. M.C.P. noted that to 
his knowledge an old injury, such as in 1989, could 
contribute to later lumbar disc problems such as surgery in 
1997. 

In an August 2000 statement, H.S.C., M.D., noted that the 
veteran had a history of a back injury in 1989.  Dr. H.S.C. 
noted that the veteran later developed disc problems and 
subsequently underwent surgery.  It was noted that it was 
possible that the veteran's initial injury and disc problems 
were related. 

An October 2000 statement from S.R.B., M.D., reflects that 
the veteran had lumbar disc disease, as well as herniation at 
L4-S1 in 1997.  It was noted that he had previously undergone 
a laminotomy and discectomy.  It was opined that without a 
MRI study it would be difficult to determine if, indeed, the 
veteran had disc pathology at the time of his 1989 inservice 
injury.  It was noted it would not be unusual for him to have 
herniated his disc, have lumbar disc problems secondary to 
the herniation, and then later have symptoms.  It was 
concluded that it would not be unusual for the veteran to 
have had disc problems even in May 1989. 

A September 2002 VA examination report shows that the veteran 
was examined and that the examiner reviewed the claims folder 
in conjunction with the examination.  The veteran reported 
that in May 1989 he swung a rake at a dog and sustained a 
back injury.  He said he was taken to the emergency room and 
was treated with medication and bed rest for 72 hours.  After 
2 weeks, he said, he improved and returned to light duty for 
approximately 3 weeks.  He said he sought medical attention 3 
to 4 times afterwards, until the time of his discharge.  Upon 
discharge, he said, he received care from various private 
physicians.  It was noted that the veteran's current 
complaints regarded occasional low back pain while doing 
heavy lifting.  Following an examination, it was opined that 
the veteran's examination revealed narrowing at the L5-S1 
space, which was consistent with degenerative disc disease 
and consistent with postoperative findings at this level.  It 
was also opined that the veteran did demonstrate a minimal to 
mild low back disability.  It was concluded that there was a 
lack of adequate documentation to establish a nexus between 
the veteran's May 1989 (inservice) injury and his subsequent 
surgery required in September 1997.  It was concluded that it 
was not likely that the veteran's low back disability was 
related to his period of service including his May 1989 
complaint of back pain.  It was also pointed out that on 
repeated questioning, the veteran could not recall his June 
1978 complaints regarding the back; and it was opined that 
the veteran's current back problems were therefore unrelated 
to the June 1978 incident. 

Hearing Loss

The veteran underwent a VA audiological evaluation in October 
1997.  At that time, pure tone thresholds in the left ear, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

15
15
30
40
The average puretone loss in the left ear was 25 decibels, 
and speech audiometry revealed speech recognition ability of 
72 percent in that ear.  The examiner noted that these 
audiological test results suggested a mild high frequency 
sensorineural hearing loss in the left ear.  

At the time of his March 1999 personal hearing before a local 
hearing officer, the veteran indicated that his hearing had 
gotten worse.

In September 2002, the veteran underwent another VA 
examination, during which he complained that he had 
difficulty understanding conversational speech.  On 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

25
20
35
40


The average puretone threshold was 30 decibels.  His speech 
recognition was 84 percent correct for the left ear.  The 
diagnosis was that the veteran's left ear hearing acuity was 
within normal limits from 250 to 2000 Hertz, and he had mild 
to moderate sensorineural hearing loss from 3000 to 8000 
Hertz.  

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
August 1998 RO decision which denied his claim for service 
connection for a back disability and failed to assign a 
rating higher than 0 percent for left ear hearing loss.  This 
1998 decision was based on the lack of evidence establishing 
an etiological connection between any current back disability 
and service and the lack of evidence showing that he had a 
compensable hearing loss disability in the left ear.  Those 
are the key issues in this case, and the RO's decision, as 
well as the statement of the case (issued in December 1998), 
and the supplemental statement of the case (issued in July 
1999) informed the veteran that he needed to submit evidence 
of etiology and diminished hearing (to a compensable level) 
in order to prevail.  VA has met its duty to inform the 
veteran.  The Board concludes the discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  The RO has 
requested all relevant (treatment) records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Notably, the veteran was provided 
comprehensive VA examinations in 1997 and in 2002.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran. 

The veteran was provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

Back

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for arthritis may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A review of the record shows that the veteran's service 
medical records show that in June 1978 he complained of back 
pain.  Following an examination, the assessment was a 
lumbosacral strain.  Thereafter, on subsequent examinations 
in 1984, 1985, 1987, and 1988, his spine was noted as 
clinically normal. 

Later, in May 1989, the veteran presented for treatment of a 
muscle strain.  There is no evidence, however, of treatment 
for radicular symptomatology or other identifiable 
manifestations of lumbar disc disease, and an in-service 
diagnosis of lumbar disc disease is not shown.  Rather, the 
assessment was muscular back pain.  Later in June 1989, it 
was again noted that he had low back pain.  Thereafter, at 
the time of a December 1992 annual examination, the veteran's 
spine was clinically normal.  Although that examination 
report shows a notation of "2" with regard to the "L" 
category in the physical profile section, it is unclear 
whether that notation was made in reference to the veteran's 
back.  It is clear, however, that there is no evidence of in-
service treatment of lumbar disc pathology or a diagnosis of 
lumbar disc disease, to include evidence of such pathology 
following treatment for muscular back strain in 1989.

Following the veteran's discharge from active service, he was 
treated for mechanical back pain.  However, there is no 
evidence of treatment for lumbar disc disease until 1997.  
The post service medical records show that he initially 
sought treatment for hip pain, buttocks pain, and associated 
radicular symptomatology in 1997 (several years after 
discharge), at which time he dated the onset of these 
symptoms to the time of a physical training exercise (during 
reserve service) in November or December 1996.  

In October 1997, the veteran underwent a VA compensation 
examination, following which he was diagnosed as having 
lumbar disc disease, status-post recent surgery.  An opinion 
regarding the etiology of the veteran's back disability was 
not provided.  

In May 2002, the Board directed that evidentiary development 
of the veteran's claim be completed, including a VA 
examination which reconciled the origin of the veteran's back 
problems.  In September 2002, the veteran was examined, and 
the examiner reviewed the entire claims file in conjunction 
with the examination.  Following an examination and 
evaluation of the record, it was opined that there was a lack 
of adequate documentation to establish a nexus between the 
veteran's May 1989 in-service injury and the veteran's 
subsequent back surgery.  Further, it was opined that it was 
not likely that the veteran's low back disability was related 
to his period of service including his May 1989 complaint of 
back pain.  In addition, it was noted that the veteran could 
not recall his June 1978 complaints of back problems; and it 
was concluded that the veteran's current back problems were 
therefore unrelated to the June 1978 incident. 

In sum, the Board concludes that there is no evidence of 
lumbar disc pathology either during the period of active 
service or for many years thereafter.  The available evidence 
does not suggest that there is a relationship between the 
veteran's periods of service and the lumbar disc disease 
which is currently manifested.  In fact, the most recent VA 
examination completed in September 2002 discounts any type of 
etiological relationship between the veteran's current back 
problems and his periods of service.  Again, this opinion was 
based on a review of the claims folder and an examination of 
the veteran.  

The statements from the veteran's private physicians are 
acknowledged.  As noted in the factual background, these 
statements are to the effect that it was possible that the 
veteran's in-service back injury could have caused his 
current problems.  Another statement is to the effect that it 
was impossible to determine whether the veteran's back 
problems in service could have caused his current problems as 
MRI studies were not conducted at the time of his initial 
injury.  In sum, these statements are not as probative as the 
VA examination findings of 2002.  Instead these private 
statements are equivocal and appear to be largely based on 
the veteran's self-reported history which is not supported by 
the objective record.  Further, there is no evidence showing 
that these private physicians reviewed the record prior to 
arriving at their opinions.

The Board, in reaching the conclusions above, has considered 
the veteran's written statements.  However, while a laymen 
can attest to the visible symptoms or manifestations of a 
disease or disability, his belief as to its etiology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  See Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  To 
the extent that he has advanced competent statements, the 
more probative evidence consists of the medical evidence 
prepared by skilled, unbiased professionals.  At this time, 
there is no competent evidence of chronic pathology during 
service and there is no competent evidence of a chronic 
disability in proximity to separation from service.  The most 
probative evidence establishes a remote post service onset of 
back problems and disc pathology which are unrelated to 
service.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.  The 
claim is denied.

Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85. 

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Despite the revisions, 
the basic method for evaluating hearing loss (discussed 
above) generally remains the same.  The revised regulations 
do, however, include a special method for rating exceptional 
patterns of hearing impairment, as defined by 38 C.F.R. § 
4.86.  Exceptional patterns of hearing impairment exist when 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
are each 55 decibels or more, or when the puretone thresholds 
are 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.  38 C.F.R. § 4.86 (as in effect on and 
after June 10, 1999).  This special method is, however, 
inapplicable to the present case since the veteran's 
audiometric test results do not show such an exceptional 
pattern of hearing impairment as defined by the regulation.  

It is also noted that there has been another change in the 
law regarding how hearing loss is evaluated.  Where a veteran 
has deafness which is compensable to a degree of 10 percent 
or more in one ear as a result of service-connected 
disability, and deafness in the other ear as a result of non-
service-connected disability not the result of the veteran's 
own willful misconduct, the Secretary shall assign and pay to 
the veteran the applicable rate of compensation as if the 
combination of disabilities were the result of service 
connected disability.  38 U.S.C.A. § 1160.  Like the law 
regarding exceptional hearing loss, this law is inapplicable 
to the instant case.  The law is inapplicable as the veteran 
does not have a compensable hearing loss in his service-
connected left ear (as explained below).  38 U.S.C.A. § 1160.  
(In other words, he does not have a numeric designation of X 
or XI in the left ear.)  As such, this change in law does not 
provide a basis for a higher rating for the veteran. 

Generally, when there has been a regulatory change the Board 
must consider both the old and the new criteria and apply the 
version most favorable to the appellant.  However, prior to 
the effective date of the new regulations, the veteran's 
claim may only be evaluated under the older criteria.  38 
U.S.C.A. § 5110(g) (West 1991); VA O.G.C. Prec. 3-2000 (April 
10, 2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Again, it is noted that the veteran does not have an 
exceptional pattern of hearing impairment or have a 
compensable hearing loss in his service-connected ear, as 
discussed below.)

In the instant case, medical evidence on file shows that on 
VA audiometric testing in 1997, the veteran had a left ear 
average puretone decibel loss of 25 with speech recognition 
of 72 percent.  This corresponds to a numeric designation of 
"IV" under the old criteria.  See 38 C.F.R. § 4.87, Table VI.  
Where impaired hearing is service-connected in only one ear, 
the nonservice-connected ear will be assigned a designation 
for hearing impairment of Level I.  38 C.F.R. § 4.85(f).  
Thus, the veteran's hearing impairment is classified as Level 
I in the right ear and Level IV in the left ear.  38 C.F.R. § 
4.85.  According to Table VII, 38 C.F.R. § 4.85, a 
noncompensable evaluation is appropriate where the hearing 
acuity is Level I in the better ear and Level IV the poorer 
ear.  As such, the schedular criteria do not contemplate the 
assignment of a compensable evaluation for the veteran's left 
ear hearing loss disability.

On VA examination in September 2002, the veteran had a left 
ear average puretone decibel loss of 30 decibels, and his 
speech recognition was 84 percent.  This corresponds to a 
numeric designation of "II" under the old criteria.  Id.  As 
stated above, the veteran's non-service-connected right ear 
is given a numeric designation of "I."  The combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.   As 
such, the schedular criteria do not contemplate the 
assignment of a compensable evaluation for the veteran's left 
ear hearing loss disability.

The Board finds that the most probative evidence on file are 
the 1997 and 2002 VA examination reports; an analysis of 
these reports reveal that the veteran's hearing loss of the 
left ear is noncompensable.

Although the veteran asserts that his hearing loss disability 
warrants a rating in excess of 0 percent, the Board finds 
that the evidence of record preponderates against a rating in 
excess of 0 percent under both the old or new criteria.  See 
Lendenmann, 3 Vet.App. at 349.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 4.3.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  His service-connected hearing loss may well 
cause some impairment in his daily activities, but there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for hearing loss.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  In addition, the record does not indicate the 
need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a low back disability is denied.

An increased (compensable) rating for hearing loss of the 
left ear is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

